People v Lopez (2021 NY Slip Op 00915)





People v Lopez


2021 NY Slip Op 00915


Decided on February 11, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 11, 2021

Before: Acosta, P.J.., Kapnick, Singh, Mendez, JJ. 


Index No. 01360/16, 01692/16 Appeal No. 13104-13104A Case No. 2018-03289 

[*1]The People of the State of New York, Respondent,
vKavier Lopez, Defendant-Appellant.


Stephen Chu, Interim Attorney-in-Charge, Office of the Appellate Defender, New York (Angie Louie of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Robert Myers of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, Bronx County (Judith Lieb, J.), both rendered April 20, 2017,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 11, 2021
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.